Proceeding pursuant to CPLR article 78, inter alia, to compel the respondent Jack Mackston, a Justice of the County Court, Nassau County, to modify the petitioner’s sentence imposed in a criminal action entitled People v Giordano, under Nassau County Indictment No. 73205.
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
The extraordinary remedy of prohibition does not lie if there is available an adequate remedy at law, by way of appeal or otherwise (see, Matter of Molea v Marasco, 64 NY2d 718), and thus, cannot be used as a means of seeking collateral review of an error of law claimed to have occurred in a criminal proceeding (see, Matter of Hennessy v Gorman, 58 NY2d 806; Matter of Mulvaney v Dubin, 55 NY2d 668; Matter of State of New York v King, 36 NY2d 59). Moreover, the remedy of mandamus may not be used to direct a subordinate judicial tribunal to decide an application in a particular manner (see, Klostermann v Cuomo, 61 NY2d 525, 540; Matter of Kramer v Rosenberger, 107 AD2d 748, 749). Miller, J. P., Thompson, Joy and Luciano, JJ., concur.